Exhibit 12 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Computation of Ratio of Margins to Fixed Charges (Dollar Amounts In Thousands) (Unaudited) For the Years Ended May 31, 2009, 2008, 2007, 2006, and 2005 2009 2008 2007 2006 2005 (Loss) income prior to cumulative effect of change in accounting principle $ (69,870 ) $ 45,745 $ 11,701 $ 95,497 $ 122,503 Add:Fixed charges 935,194 931,268 991,754 977,200 941,398 Less:Interest capitalized (173 ) - Margins available for fixed charges $ 865,151 $ 977,013 $ 1,003,455 $ 1,072,697 $ 1,063,901 Fixed charges: Interest on all debt (including amortization of discount and issuance costs) $ 935,021 $ 931,268 $ 991,754 $ 977,200 $ 941,398 Interest capitalized 173 - Total fixed charges $ 935,194 $ 931,268 $ 991,754 $ 977,200 $ 941,398 Ratio of margins to fixed charges - 1.05 1.01 1.10 1.13 For the year ended May 31, 2009, earnings were insufficient to cover fixed charges by $70 million.
